DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements submitted on 09/14/2021 and 04/26/2022 have been considered and made of record by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10, 13, 14, and 18-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-21, and 24 of copending Application No. 17/483,442 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between claims 2-10, 13, 14, and 18-25 of the instant application and claims 1, 7-21, and 24 of the copending Application No. 17/483,442 is that the instant application claims an apparatus/method for transmission in a single user communication system and the copending Application No. 17/483,442 claims an apparatus/method for transmission in a multi-user communication system. One of ordinary skill in the art, before the effective filing date of the invention was made, would have recognized that a single user communication system is a special case of a multi-user communication system, where the number of users is just one. All the steps cited in claims 1, 7-21, and 24 of the copending Application No. 17/483,442 would be applicable on a communication system with only one user. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to reduce the number of users to just one to reduce the complexity of the system. Therefore, claims 1, 7-21, and 24 of copending Application No. 17/483,442 cover all the limitations cited in claims 2-10, 13, 14, and 18-25 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 12-16, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter, referred to as Zhang) (US 2015/0146653) and Lou et al. (hereinafter, referred to as Lou) (US 2019/0150117), further in view of Sahin et al. (hereinafter, referred to as Sahin) (US 2018/0262366).
As to claims 2, 22, and 25, Zhang discloses an apparatus (see Fig. 1, PHY block inside the Access Point, and see Fig. 10 for the details of the PHY block) comprising: a transmitter comprising logic and circuitry (see Fig. 1, Access Point and PHY block and Fig. 10, PHY processing unit 1000, and paragraph 0081) configured to generate a transmission of an Orthogonal Frequency Division Multiplexing (OFDM) (see paragraph 0081) Single User (SU) (see paragraph 0081, single user (client device) 25-1) Physical Layer (PHY) Protocol Data Unit (PPDU) (see paragraphs 0081 and 0102), the transmitter comprising: a scrambler (see Fig. 10, block 1002) to generate scrambled bits by scrambling bits of a data field (see paragraph 0081) of the OFDM SU PPDU; a Low-Density Parity-Check (LDPC) encoder (see Fig. 10, block 1004 and paragraph 0081) to encode the scrambled bits into encoded bits according to an LDPC code; a constellation mapper (see Fig. 10, blocks 1010-1 and 1010-2) to map the encoded bits into constellation points over one or more spatial streams (see paragraph 0082); and a spatial mapper (see Fig. 10, block 1018) to map one or more space-time streams to a plurality of transmit chains (see paragraph 0084). As to claim 22, Zhang also discloses a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions to execute the method steps of the invention (see paragraph 0261). As to claim 25, Zhang also discloses means for causing the transmitter (i.e, the wireless STA) to transmit the OFDM SU PPDU (see paragraphs 0061, 0064, and 0085). Zhang discloses all the subject matters claimed in claims 2, 22, and 25 except that a) the transmission is a transmission of an EDMG OFDM PPDU, b) a preamble builder to build symbols of an EDMG Short Training Field (EDMG-STF) and an EDMG Channel Estimation Field (EDMG-CEP) of the EDMG OFDM SU PPDU; and c) the one or more space-time streams are based on the symbols of the EDMG-STF and EDMG-CEF, and the constellation points over the one or more spatial streams. Lou, in the same field of endeavor, discloses a transmitter (see Fig. 17) for control PHY (see paragraphs 0035 and 0177). Lou discloses that the transmitter is for transmission of an EDMG OFDM SU PPDU (see Fig. 16 and paragraphs 0034, 0065, 0069, and 0172). Lou also discloses a preamble builder to build symbols of an EDMG Short Training Field (EDMG-STF) and an EDMG Channel Estimation Field (EDMG-CEP) of the EDMG OFDM SU PPDU (see Fig. 16, and paragraphs 0039, 0065, 0069, 0172, and 0174, part of the transmitter that is in charge of generating the preamble shown in Fig. 16 is interpreted as the preamble builder). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, as suggested by Lou, in order to make the communication device EDMG compliant and provide a maximum throughput of 20 gigabits per second, while maintaining or improving the power efficiency of the communication device (see paragraph 0011). Zhang and Lou disclose all the subject matters claimed in claims 2, 22, and 25 except that the one or more space-time streams are based on the symbols of the EDMG-STF and EDMG-CEF, and the constellation points over the one or more spatial streams. Sahin, in the same field of endeavor, discloses a transmitter for transmitting DMG OFDM PHY signals (see Fig. 9, and paragraphs 0125-0129). Sahin discloses that one or more space-time streams are based on the symbols of the DMG-STF and DMG-CEF, and the constellation points over the one or more spatial streams (see Fig. 9, in block 907 preamble is added to the signals processed by the constellation mappers 905, the preamble comprises STF and CEF fields, see paragraphs 0111, 0113, and 0128-0129). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang and Lou, as suggested by Sahin, in order to add the preamble to the signal before transmitting it, in order to enable the receiver to accurately estimate the channel and recover the transmitted signal. 
As to claims 3 and 23, Zhang discloses a stream parser to divide an output of the LDPC encoder to the one or more spatial streams (see Fig. 10, block 1006 and paragraph 0082).
As to claim 4, Zhang discloses that the stream parser is configured to provide the encoded bits to the constellation mapper over the one or more spatial streams (see Fig. 10, blocks 1006 and 1010, and paragraph 0082).
As to claims 5 and 24, Zhang discloses a Space Time Block Code (STBC) encoder (see Fig. 10, block 1014) to spread the constellation points from the one or more spatial streams into a plurality of space-time streams, wherein the spatial mapper is to map the plurality of space- time streams to the plurality of transmit chains (see paragraph 0084).
As to claim 7, Zhang discloses an interleaver (see Fig. 10, block 1008) to interleave symbols in an OFDM symbol of the one or more spatial streams (see paragraphs 0082-0083).
As to claim 12, Zhang discloses a transformer to apply an Inverse Discrete Fourier Transform (IDFT) to the one or more space-time streams mapped to the plurality of transmit chains (see Fig. 10, blocks 1020).
As to claim 13, Sahin further discloses a combiner to provide a space-time stream of the one or more space-time streams by combining the symbols of the preamble (i.e., STF and CEF), with constellation points for the space-time stream (see Fig. 9, block 907 and paragraph 0128).
As to claim 14, Sahin further disclose that the preamble builder is in a frequency domain (see Fig. 9, the preambles are added in frequency domain in block 907 which has been placed prior to conversion to time-domain in block 914, see paragraph 0129).
	As to claim 15, Sahin further discloses a Training (TRN) builder to build TRN units of a Training (TRN) field of the DMG OFDM (see Fig. 9, block 913 and paragraph 0129), where part of the transmitter that is in charge of generating the training field has been interpreted as the TRN builder). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang and Lou as suggested by Sahin in order to allow for training of several chains or antennas simultaneously. 
	As to claim 16, Sahin further discloses a combiner to combine the TRN units from the TRN builder with the one or more space-time streams mapped to the plurality of transmit chains (see Fig. 9, block 913 and paragraph 0129).
As to claim 20, Zhang discloses that the apparatus comprising the plurality of transmit chains to transmit the OFDM SU PPDU (see paragraph 0084).
	As to claim 21, Zhang discloses a plurality of antennas (see Fig. 1, antennas 24-1-24-3) connected to the plurality of transmit chains (see paragraph 0084), a memory, and a processor to execute instructions of an Operating System (OS) (see paragraph 0261).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lou, and Sahin, further in view of Noh et al. (hereinafter, referred to as Noh) (US 9,860,099).
As to claim 6, Zhang, Lou, and Sahin disclose all the subject matters claimed in claim 6, except that a count of the plurality of space-time streams is double a count of the one or more spatial streams. Noh, in the same field of endeavor, discloses that in IEEE 802.11ac, STBC (similar to the one used by Zhang) may be used to expand the spatial streams into twice as many space-time streams, that is, 1, 2, 3, and 4 spatial streams may be expanded into 2, 4, 6, and 8 space-time streams, respectively. Alamouti's scheme is used, and provides full transmit diversity gain with low complexity for a system with two antennas (see column 4, lines 45-50). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin, as suggested by Noh, in order to provide full transmit diversity gain with low complexity for the system.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lou, and Sahin, further in view of Kwon et al. (hereinafter, referred to as Kwon) (US 2016/0285608).
As to claim 8, Zhang, Lou, and Sahin disclose all the subject matters claimed in claim 8, except that the spatial mapper is to map the one or more space-time streams to the plurality of transmit chains according to a direct mapping scheme by mapping constellation points from each space-time stream directly to the transmit chains. Kwon, in the same field of endeavor, discloses “when MIMO or MU-MIMO is employed, the transmitting signal processing unit 380 may use multiple instances of the interleaver 382 and multiple instances of the mapper 383 corresponding to the number of spatial streams (Nss). In the example, the transmitting signal processing unit 380 may further include a stream parser for dividing outputs of the BCC encoders or the LDPC encoder into blocks that are sent to different interleavers 382 or mappers 383. The transmitting signal processing unit 380 may further include a space-time block code (STBC) encoder for spreading the constellation points from the number of spatial streams into a number of space-time streams (NSTS) and a spatial mapper for mapping the space-time streams to transmit chains. The spatial mapper may use direct mapping, spatial expansion, or beamforming depending on implementation.” There are finite number of ways known in the art to perform spatial mapping. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Kwon and use direct mapping to perform spatial mapping to pursue a known potential solution with a reasonable expectation of success.
As to claim 10, Zhang, Lou, and Sahin disclose all the subject matters claimed in claim 10, except that the spatial mapper is to map the one or more space-time streams to the plurality of transmit chains according to a digital beamforming scheme by multiplying each vector of constellation points from all of the space-time streams by a matrix of steering vectors. Kwon, in the same field of endeavor, discloses “when MIMO or MU-MIMO is employed, the transmitting signal processing unit 380 may use multiple instances of the interleaver 382 and multiple instances of the mapper 383 corresponding to the number of spatial streams (NSS). In the example, the transmitting signal processing unit 380 may further include a stream parser for dividing outputs of the BCC encoders or the LDPC encoder into blocks that are sent to different interleavers 382 or mappers 383. The transmitting signal processing unit 380 may further include a space-time block code (STBC) encoder for spreading the constellation points from the number of spatial streams into a number of space-time streams (NSTS) and a spatial mapper for mapping the space-time streams to transmit chains. The spatial mapper may use direct mapping, spatial expansion, or beamforming depending on implementation.” Kwon does not expressly disclose that the beamforming is performed by multiplying each vector of constellation points from all of the space-time streams by a matrix of steering vectors. However, examiner would like to take official notice that it would have been extremely recognizable to one of ordinary skill in the art, before the effective filing date of the invention was made, that in the beamforming process, beamforming weights (i.e., a matrix of steering vectors) are multiplied by the signals received at the beamformer (in this case the input of the beamformer receives each vector of constellation points from all of the space-time streams) in order to perform the beamforming process. Kwon also does not expressly disclose that the beamforming is in digital form. However, it would have been extremely recognizable to one of ordinary skill in the art, before the effective filing date of the invention was made, to perform the beamforming process digitally because digital beamformer offers a simplified and flexible design. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Kwon and use beamforming to perform spatial mapping to pursue a known potential solution with a reasonable expectation of success.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lou, and Sahin, further in view of Zhang et al. (US 9,596,715).
As to claim 9, Zhang, Lou, and Sahin disclose all the subject matters claimed in claim 9, except that the spatial mapper is to map the one or more space-time streams to the plurality of transmit chains according to an indirect mapping scheme by mapping constellation points from each space-time stream to each transmit chain. Zhang et al., in the same field of endeavor, discloses that the spatial mapper is to map the one or more space-time streams to the plurality of transmit chains according to an indirect mapping scheme by mapping constellation points from each space-time stream to each transmit chain (see column 10, lines 1-15, number of space-time streams is equal to the number of antennas/transmit chains). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Zhang et al. and use indirect mapping to perform spatial mapping to pursue a known potential solution with a reasonable expectation of success.
As to claim 17, Zhang, Lou, and Sahin disclose all the subject matters claimed in claim 17, except that the spatial mapper is to map the one or more space-time streams to the plurality of transmit chains on a per subcarrier basis. Zhang et al., in the same field of endeavor, discloses that the spatial mapper is to map the one or more space-time streams to the plurality of transmit chains on a per subcarrier basis (see column 9, line 9 – column 10, line 3). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Zhang et al. in order to reduce the interference in the communication system.
Claims 11 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lou, and Sahin, further in view of Eitan et al. (hereinafter, referred to as Eitan) (US 2017/0257201).
As to claims 11 and 26, Zhang, Lou, and Sahin, disclose all the subject matters claimed in claims 11 and 26, except that the transmitter is configured to insert a Cyclic Shift (CS) per transmit chain for a pre-EDMG portion of the EDMG OFDM SU PPDU, the CS configured to prevent unintentional beamforming, the pre-EDMG portion comprising a non-EDMG Short Training Field (L-STF), a non-EDMG Cannel Estimation Field (L-CEF), a non-EDMG Header (L-Header), and an EDMG Header A. Eitan, in the same field of endeavor, discloses a transmitter that is configured to insert a Cyclic Shift (CS) per transmit chain for a pre-EDMG portion of the EDMG OFDM SU PPDU, the CS configured to prevent unintentional beamforming, the pre-EDMG portion comprising a non-EDMG Short Training Field (L-STF), a non-EDMG Cannel Estimation Field (L-CEF), a non-EDMG Header (L-Header), and an EDMG Header A (see paragraphs 0047, 0052, and 0121). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Eitan in order to prevent unintentional beamforming in the system. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Lou, and Sahin, further in view of Hiroyuki et al. (hereinafter, referred to as Hiroyuki) (WO 2017/150288).
As to claim 18, Zhang, Lou, and Sahin disclose all the subject matters claimed in claim 18, except that the transmitter is configured to transmit the EDMG OFDM SU PPDU via the plurality of transmit chains in a channel bandwidth of at least 2.16 Gigahertz (GHz) over a frequency band above 45GHz. Hiroyuki, in the same field of endeavor, discloses a transmitter that is configured to transmit the EDMG OFDM SU PPDU via the plurality of transmit chains in a channel bandwidth of at least 2.16 Gigahertz (GHz) over a frequency band above 45GHz (see paragraphs 0019, 0051, 0336-0337, and 0797-0798). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Hiroyuki in order to set the bandwidth of the channel based on the EDMG OFDM standards.
As to claim 19, Zhang, Lou, and Sahin disclose all the subject matters claimed in claim 19, except that the transmitter is configured to transmit the EDMG OFDM SU PPDU over a channel bandwidth of 2.16 Gigahertz (GHz), 4.32GHz, 6.48GHz, or 8.64GHz. Hiroyuki, in the same field of endeavor, discloses a transmitter that is configured to transmit the EDMG OFDM SU PPDU over a channel bandwidth of 2.16 Gigahertz (GHz), 4.32GHz, 6.48GHz, or 8.64GHz (see paragraphs 0019, 0051, 0336-0337, and 0797-0798). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Zhang, Lou, and Sahin as suggested by Hiroyuki in order to set the bandwidth of the channel based on the EDMG OFDM standards.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632